Powell, J.,
dissenting. I can not concur with my associates. It is true that the part of the crop which comes to the cropper is in the nature of wages; still I think that the very nature of this contract puts him in that class of working people who are regarded by the law as contractors or quasi-contractors, and excludes him from the class designated in the exemption laws as “journeymen mechanics and day-laborers.” The distinction here asserted does not depend upon whether the work is chiefly manual or is largely intellectual, nor upon whether it is performed in the sun or shade, but upon the nature of the business the workman is carrying on. The honest toil of the village blacksmith, for example, is proverbial in song and story, and still, when he runs his own shop, the debts due to him by his customers are not exempt from garnishment. Tatum v. Zachry, 86 Ga. 573 (12 S. E. 940). The fact that a laborer is paid by the piece, or by the actual quantity of work turned out, is not material to the question before us, for that fact does not make him a contractor; but it is material if he undertakes to do a definite job, such as building a house, or repairing a' bridge, or cultivating a crop, upon a definite contract as to what he is to receive; for then he is viewed as a contractor, and not as a laborer. Johnson v. Hicks, 120 Ga. 1002 (48 S. E. 383), distinguishing and reconciling Swift Mfg. Co. v. Henderson, 99 Ga. 136 (25 S. E. 27), and Moore v. Hendry, 111 Ga. 863 (36 S. E. 921). The cropper is, generally speaking, a farm-hand who declines to work for fixed wages and to work generally on his employer’s farm, but who makes a special contract whereby he is to work a particular piece of ground and is to have in return therefor a certain percentage of the net profits. He and his family are supported during the year out of advances made by the landlord and taken out of his portion prior to the settlement. It seems to me that the net sum remaining in the hands of the landlord after final settlement is so essentially of the nature -of profits on the cropper’s contract as to prevent its being considered as ordinary wages. The exemption law primarily contemplates that laborers shall have at hand their wages as due them from day to day, from week to week, or from month to month, as a fund from which they may furnish support to themselves and families, and that they shall not be deprived of this means of support through its *777being tied up on other debts — debts which are not less honest, but, in legal contemplation, less urgent. The cropper, in every case where the question of exempting his part of the crop arises, has had this support furnished him by the landlord; for there is no fund in the hands of the landlord which in any event can be reached by garnishment, until these living expenses have been deducted. The overplus, if any, belongs in common honesty to the creditor, and not to the cropper. Debt may seem to be a cruel master; but he who owes debts ought to pay them, even if to do so reduces the expenditures of himself and his family back to the necessities of life; and law ought to make him pay thus far at least.
The opinion of the court seems to me to create an unjust distinction between a cropper and a tenant. A tenant and a cropper, for instance, may work adjoining fields; under the tenant’s contract he may pay the landlord a percentage of the crop as rent and retain the remainder after paying for the supplies, as his remuneration for his labor; and his net interest in the crop is unquestionably subject to execution and other legal process; the cropper contracts that the landlord shall have a percentage of the crops, and that after the supplies are paid for he shall have the remainder as his remuneration for his labor; aiid, under the decision about to be rendered, his net interest in the crop is exempt. To my mind it seems unfair to say that the summer rays which fall upon the head of the tenant as he toils is mere sunshine, and that the similar rays which fall upon the cropper are hot sun, or that the exudation which trickles down their cheeks alike is in the one case perspiration, and in the other case common sweat. If it were mv province to enter into the political economy of the question, I would say that it is bad policy to take away from the cropper even that small basis of credit which exists in his favor as to liis expectancy in the crop; his status for purposes of credit is low enough as it is. The present case, it is true, involves an old debt, but a new debt would stand on the same basis — even a new debt for family or crop supplies furnished by any one other than the landlord. However, I do not put my dissent on political economy, but on the law.